EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (Currently Amended) A stimulation probe, comprising: 
a proximal end connector, wherein the proximal end connector is electrically conductive; 
a flexible wire coupled to the proximal end connector at a first end of the wire, wherein the wire is electrically conductive, the flexible wire including a pair of proximal portions at a second end of the wire opposite the first end of the wire, a first portion of the pair of proximal portions configured to be coupled to a stimulator input interface and a second portion of the pair of proximal portions configured to be coupled to a stimulator output interface; 
a handle including a curved proximal end coupled to a second end of the wire, the handle including a curved distal end opposite the proximal end, and the handle including an axially elongate cylindrical grasping portion configured to be grasped by an instrument, the grasping portion including an outer surface having a handle diameter, and a plurality of radial grooves along the grasping portion, the plurality of grooves formed into the outer surface of the cylindrically elongate portion as circular grooves about an axis of the cylindrically elongate portion; and 
a malleable needle extending from the distal end of the handle and terminating at a conductive dissection tip, the needle having a needle diameter less than the handle diameter, wherein an axial length of the handle and the needle is less than 3.0 centimeters, as measured from the proximal end of the handle to the conductive dissection tip, the malleable needle electrically coupled to the pair of proximal portions,

13. (Currently Amended) A surgical system, comprising: 
a surgical robot configured to control an arm and an instrument positioned at a distal end of the arm; 
a sensing probe configured for laparoscopic introduction within a patient; and 
a stimulation probe configured for laparoscopic introduction into the patient to deliver stimulation energy to tissue and tissue dissection, the stimulation probe including a proximal end connector, a flexible wire, a handle and a malleable needle extending from the wire and terminating at a conductive dissection tip, the needle having a needle diameter, the handle having a cylindrical elongate portion with an outer surface having a handle diameter greater than the needle diameter and a plurality of grooves forming a grasping portion, the plurality of grooves formed into the outer surface of the cylindrically elongate portion as circular grooves about an axis of the cylindrically elongate portion, the handle and the needle configured to be laparoscopically introduced into the patient, the wire extending between the proximal end connector and the handle to connect with the needle opposite the proximal end connector, the wire including a pair of proximal portions at a second end of the wire opposite the first end of the wire, a first portion of the pair of proximal portions configured to be coupled to a stimulator input interface and a second portion of the pair of proximal portions configured to be coupled to a stimulator output interface, wherein the proximal end connector is electrically coupled to the wire and the wire is electrically coupled to the conductive dissection tip, and wherein the handle is configured to be grasped by the arm at the grasping portion between the two grooves.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is the combination of the Fagin et al. (US 2008/0281313) in view of Racz et al. (US Patent No.6146380) and Richmond et al. (US 2001/0010010) and Graber (US Patent No. 5190561) references. While in combination these references disclose a system with a stimulation probe having a proximal end connector, a flexible wire with two ends, a handle with grooves that can be grasped, a malleable needle with a conductive dissection tip, that is laparoscopic they fail to teach the flexible end wire having a pair of proximal portions for connecting to an output interface and an input interface, which when read as a whole with the claim distinguishes the claimed invention over the prior art and allows for a system that is better suited for minimally invasive settings specifically with regards to nerve tissue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791